Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-4 of T. Ogihara et al., US 16/597,929 (Oct. 10, 2019) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 103 (AIA )

Rejection of claims 1-4 under AIA  35 U.S.C. 103 as being unpatentable over M. Kauch et al., 10 Synthesis, 1578-1589 (2006) (Kauch”) in view of H. Liu CN 102051121 (2011) (“Liu”) and H. Satoh et al., US 2019/0258160 (2019) (“Satoh”) is withdrawn for the following reasons.  Satoh (naming different but common inventors) is not prior art under 35 USC § 102(a)(2) because Applicant previously invoked the common ownership exception in the Reply filed on March 11, 2022.  

However, rejection over Satoh was alternatively continued/maintained under 35 USC § 102(a)(1) because Satoh’s publication date of Aug. 22, 2019 is before the presumptive effective filing date of October 10, 2019.  Applicant has now filed an English-language translation of JP 2018-212146 (Nov. 12, 2018) in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  The English translation of JP 2017-182673 supports claim 1-4 pursuant to § 112.  As such, claims 1-4 are entitled to an effective filing date of November 12, 2018, which predates the publication date of the Satoh.  Satoh is therefore not prior art under 35 USC § 102(a)(1).  In the absence of Satoh as prior art, the § 103 rejection cannot be maintained.  


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1-4 are free of the art of record and meet the requirements of § 112.  

The Claims

The claims are direct to methods of synthesis according to the following chemical equation.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Applicant’s three working example preparations are summarized below.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Specification at pages 18-20.  

The closest prior art of record is M. Kauch et al., 10 Synthesis, 1578-1589 (2006) (Kauch”) in view of either of H. Liu CN 102051121 (2011) (“Liu”) or P. Chevalier et al., US 6,780,471 (2004) (“Chevalier”).  


Kauch and Liu were discussed in detail in the previous Office actions.  Kauch discloses the following synthesis of compound 19b.  Kauch at page 1585, col. 2 (referencing Scheme 4 at page 1580).   


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Kauch synthesis of compound 19b differs from claim 1 in that compounds 18b/19b do not meet the claim 1 recitation of “n3 is 0, 1, or 2” with respect to instant variable R.  That is, in Kauch 18b/19b, instant variable n3 is 3.  Note that Kauch does not disclose a substantial utility for the compounds.  MPEP § 2144.09(VI); citing In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984); see also, In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975).  

Also as previously discussed, Liu discloses that iodophenyltrimethoxysilane is useful as a silicon precursor.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Liu at page 18/30; see also Liu at page 29/30 (claim 6).  Liu’s iodophenyltrimethoxysilane meets each and every limitation of the instantly claimed product genus.  

Chevalier teaches a curable silicone resin composition that comprises (A) an uncured silicone resin and (B) a silanol or hydrolysable compound of the formula wherein the silanol of formula (I).  Chevalier at col. 1, line 59 –col. 2, line 20.  Chevalier teaches that the following compounds are useful intermediates to prepare silanols of formula (I).  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


The above Chevalier compounds as well as the Liu compound discussed above meet the limitations of the claim 1 product.  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


However, claims 1-4 are not obvious over Kauch combination with either of Liu and/or Chevalier because the art of record does not motivate (provide any guidance to) one of ordinary skill to select the silyl compounds of the claim 1 formula:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(wherein n3 is 0, 1 or 2) as starting materials for application of the methodology of Kauch so as to arrive at the useful compounds disclosed by Liu or Chevalier.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622